Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
 
Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Rory Shea during a telephone interview on June 01, 2021.
The application has been amended as follows:
      	1. (currently amended) A computing system comprising:

at least one processor;
a non-transitory computer-readable medium; and
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to:
receive sensor data for a sensor-equipped asset, wherein the sensor data
indicates operating conditions for the sensor-equipped asset;
input the sensor data for the sensor-equipped asset into a plurality of 
individual failure models for a group of failure types, [[that]] wherein each individual failure model functions to (1) receive the sensor data for the sensor-equipped asset as input and (2) output a respective value indicating a likelihood of a respective failure type occurring at the sensor-equipped asset within a future period of time, wherein the individual failure model for each respective failure type in the group comprises a machine learning model that was defined by applying a machine learning technique to sensor data corresponding to instances of the respective failure type that occurred at assets in the past;
based on the respective value output by each of the plurality of 
individual failure models for the group of failure types, determine that two or more different failure types are predicted to occur at the sensor-equipped asset;
identify a respective categorization of each of the identified two or more 

based on the respective categorization of each of the identified two or 
more different failure types, determine one particular recommended operating mode of the sensor-equipped asset that comprises a recommendation of a particular capacity in which the sensor-equipped asset should be used 
using preestablished criteria to select, from the at least two 
different categorization levels along the preestablished scale of categorization levels, one single categorization level that serves as a representative categorization for the identified two or more different failure types, wherein the one single categorization level corresponds to one single recommended operating mode along a preestablished scale of recommended operating modes; and
identifying the one single recommended operating mode that 
corresponds to the one single categorization level as the one particular recommended operating mode of the sensor-equipped asset; and
cause a computing device to display a visual representation of the one 
particular recommended operating mode of the sensor-equipped asset.

4.    (currently amended) The computing system of claim 1, wherein [[the]] the at least two different categorization levels along the preestablished scale of categorization 

11. (currently amended) A non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium is provisioned with software that is executable to cause a computing system to perform functions including:
receiving sensor data for a sensor-equipped asset, wherein the sensor data indicates operating conditions for the sensor-equipped asset;
inputting the sensor data for the sensor-equipped asset into a plurality of individual failure models for a group of failure types, [[that]] wherein each individual failure model [[function]] functions to (1) receive the sensor data for the sensor-equipped asset as input and (2) output a respective value indicating a likelihood of a respective failure type occurring at the sensor- equipped asset within a future period of time, wherein the individual failure model for each respective failure type in the group comprises a machine learning model that was defined by applying a machine learning technique to sensor data corresponding to instances of the respective failure type that occurred at assets in the past;
based on the respective value output by each of the plurality of individual failure models for the group of failure types, determining that two or more different failure types are predicted to occur at the sensor-equipped asset;
identifying a respective categorization of each of the identified two or more different failure types, wherein identifying the respective categorization of each of the 
based on the respective categorization of each of the identified two or more different failure types, determining one particular recommended operating mode of the sensor-equipped asset that comprises a recommendation of a particular capacity in which the sensor-equipped asset should be used 
using preestablished criteria to select, from the at least two different 
categorization levels along the preestablished scale of categorization levels, one single
categorization level that serves as a representative categorization for the identified two or more different failure types, wherein the one single categorization level corresponds to one single recommended operating mode along a preestablished scale of recommended operating modes; and
identifying the one single recommended operating mode that 
corresponds to the one single categorization level as the one particular recommended operating mode of the sensor-equipped asset; and
causing a computing device to display a visual representation of the one 
particular recommended operating mode of the sensor-equipped asset.

14.    (currently amended) The non-transitory computer-readable storage medium of claim 11, wherein [[the]] the at least two different categorization levels along the preestablished scale of categorization levels comprises (a) at least two severity levels 

19. (currently amended) A computer-implemented method comprising:
receiving sensor data for a sensor-equipped asset, wherein the sensor data indicates operating conditions for the sensor-equipped asset;
inputting the sensor data for the sensor-equipped asset into a plurality of individual failure models for a group of failure types, [[that]] wherein each individual failure model [[function]] functions to (1) receive the sensor data for the sensor-equipped asset as input and (2) output a respective value indicating a likelihood of a respective failure type occurring at the sensor-equipped asset within a future period of time, wherein the individual failure model for each respective failure type in the group comprises a machine learning model that was defined by applying a machine learning technique to sensor data corresponding to instances of the respective failure type that occurred at assets in the past;
based on the respective value output by each of the plurality of individual failure models for the group of failure types, determining that two or more different failure types are predicted to occur at the sensor-equipped asset;
identifying a respective categorization of each of the identified two or more different failure types, wherein identifying the respective categorization of each of the two or more different failure types results in an identification of at least two different categorization levels along a preestablished scale of categorization levels;

asset that comprises a recommendation of a particular capacity in which the sensor-equipped asset should be used 
using preestablished criteria to select, from the at least two different categorization levels along the preestablished scale of categorization levels, one single categorization level that serves as a representative categorization for the identified two or more different failure types, wherein the one single categorization level corresponds to one single recommended operating mode along a preestablished scale of recommendeded operating modes; and
identifying the one single recommended operating mode that corresponds to the one single categorization level as the one particular recommended operating mode of the sensor-equipped asset; and
causing a computing device to display a visual representation of the one particular recommended operating mode of the sensor-equipped asset.

20.    (currently amended) The computer-implemented method of claim 19, wherein [[the]] the at least two different categorization levels along the preestablished scale of categorization levels comprises (a) at least two severity levels along a preestablished scale of severity levels, (b) at least two safety levels along a preestablished scale of 

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a computing system and computer implemented method comprising based on the respective categorization of each of the identified two or more different failure types, determine one particular recommended operating mode of the given sensor-equipped asset that comprises a recommendation of a given mode particular capacity in which the given sensor-equipped asset should be used during the future period of time (claims 1, 11, 19) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, while the claims recite an abstract idea applied by a particular machine of individual failure model (1) receiv[ing] the sensor data for the sensor-equipped asset as input and (2) 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciasulli et al. (US 2016/0153806) discloses “systems, devices, and methods related to assets and asset operating conditions (Abstract, lines 1-2). Ciasulli et al. further discloses “[i]n general, a given recommendation may be a general recommendation (e.g., a fleet-wide recommendation), such as that all assets should be operated at less than 75% capacity, or an asset- or asset-group-specific recommendation, such as that particular assets should be sent to a certain repair shop to get a specific repair performed (paragraph 0250, lines 1-13). However, Ciasulli et al. does not disclose a recommendation of a particular capacity (e.g. operating at less than 75% capacity) that is based on a failure type. 

Tadashi (JP 2012/133672) discloses a design optimization device and design optimization method for welded structure (Title). However, Tadashi does not disclose a recommendation of a particular capacity that is based on a failure type.
Chakrabarti et al. (US 2009/0006373) discloses a recommendations system for selecting items to be recommended to a user (Abstract; Fig. 1). However, Chakrabarti et al. does not disclose a recommendation of a particular capacity that is based on a failure type. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



//MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       
June 01, 2021